In re: George Preston applying for writ of certiorari and review. Parish of Lafayette.
Writ Granted: Probation revocation rescinded, and case remanded for trial court to hear further evidence offered as to the excessiveness of the amount fixed for restitution by the ex parte order and to take into consideration whether applicant had violated a condition of his probation, when the amount of restitution was not determined as a condition of probation at the time of sentence, La.C.Cr.P. art. 895, but only subsequently fixed by ex parte order (so far as the record shows) fixing amount alleged to be excessive and providing for monthly installments alleged to be beyond the relator’s financial ability to pay.